Citation Nr: 1713688	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  07-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and psychosis.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to an increased rating greater than 10 percent for plantar fasciitis, pes planus, and degenerative joint disease of the bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is associated with the claims file.

In October 2016, the Veteran submitted additional evidence in support of her claims along with a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During her October 2016 hearing before the Board, the Veteran testified that she was in receipt of disability benefits from the Social Security Administration (SSA).  Although she submitted a copy of the September 2016 SSA decision granting her disability benefits, the Veteran's complete SSA file has not been obtained.  Records held by the SSA may help the Veteran substantiate the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claims, and VA has a duty to obtain potentially relevant SSA records, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If these records are unavailable, place a copy of the notification from SSA in the Veteran's claims file.

2.  After conducting the development requested above, readjudicate the issues on appeal based on the entirety of the evidence of record.  If any of the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




